PER CURIAM.
At sentencing the trial court departed upward from the recommended guidelines sentence and orally gave as a reason the appellant’s multiple violations of probation. This is a valid reason for departure. Williams v. State, 559 So.2d 680 (Fla. 2d DCA 1990) (en banc). However, no written reason for departure was filed. We, therefore, remand for resentencing and entry of a written order setting forth the reasons for departure in accordance with Florida Rule of Criminal Procedure 3.701(d)(ll), if the trial court again departs.
Remanded.
SCHOONOVER, A.C.J., and HALL and THREADGILL, JJ., concur.